September 27/     2016                           Charles     Bennett
                                                 TDCJ-CID#     2015277
                                                 Stringfellow Unit
                                                 1200 P.M.     655
                                                 Rosharon,     Texas   77583
Twelfth Court of Appeals
1517 West    Front    Street,   Suite 354                FILED IN COURT OF APPEALS
Tyler,   Texas 757202
                                                          12th Court of Appeals District
RE:   Case   Number    12-15-00202-CR
      Trial Court Case Number 05CR-051                           SEP 2 9 2016
      In The 349th Judicial District Court
      Houston County,      Texas                                TYLBi TEXAS
                                                             PAM ESTES, CLERK
Dear Clerk,

     I  am  corresponding in regards to the above-mentioned Case
Number  in  hopes  that  you have a copy of the Court Reporter's
Record  available.  If so, could you please let me know how much
you will charge me for a copy of that record.

     Your  time  and  consideration         in   this    matter is greatly
appreciated/ Thank you.


                                                 Sincerely,



                                                 Char-"lac
                                                 Charles     HannaH-
                                                             Bennett    '   **




CC/Filed:    cb